DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This a Non-Final response for application 15802266 in response to the RCE filed on 06/01/2021

Status of Claims
Claims 32 is amended.
Claims 1 – 32 are currently pending and are examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/2021 were fully considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.   
 
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 1 – 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pubs 20170148046 – Akbarpour Mashadi et al. in view of US PG Pubs 20060129463 – ZICHERMAN et al. hereinafter as ZICHERMAN

Regarding Claim 1, 16 and 17
AKBARPOUR MASHADI discloses:
A method performed by a computer system for providing a multi-merchant, electronic shopping cart for a shopping service, the method comprising: 
providing a shopping cart object (universal shopping cart, para. 0079)within a web browser that provides access to an electronic shopping cart (universal shopping cart, para. 0079) for the shopping service, wherein the electronic shopping cart can be used at a plurality of unrelated merchant shopping sites (para. 0091, fig. 11) and includes one or more wish lists (wish list, fig. 19) and wherein the shopping cart object remains within the web browser regardless of what website is displayed in the web browser; 
in response to a user selecting a visual representation (browser plugin, para. 0169)  of the shopping cart object from within the web browser, displaying a user interface for the electronic shopping cart in a new window, wherein the user is able to view the user interface for the electronic shopping cart without navigating the web browser to a new webpage; (figure,  1 and 2);
in response to the user selecting the visual representation while a webpage  (browser plugin, para. 0169) supported by the electronic shopping cart is displayed in the web browser, performing the following:
automatically extracting information (automatically replaces product information, para. 0182) related to a product on the webpage (figure 2) supported by the electronic shopping cart and automatically displaying the extracted information in the user interface for the electronic shopping cart; 3
enabling the user to save the product to any wish list (VAULT / Wish list, 0173) in the electronic shopping cart (cart, 0173 and fig. 5) for retrieval at a later time, wherein the user is able to save products (VAULT / Wish list, 0173) from the plurality of unrelated merchant shopping sites (different merchants, para. 0146) to the one or more wish lists  (VAULT / Wish list, 0173)in the electronic shopping cart; and 
enabling the user to purchase at one time, from the plurality of unrelated merchant shopping sites, (universal shopping cart, para. 0146)  a plurality of products saved to a wish list in the electronic shopping cart (vault, para. 0159), wherein for each product to be purchased, a purchase transaction is conducted, on behalf of the user, with the merchant associated with the merchant shopping site from which the user added the product to the wish list (vault, para. 0159) in the electronic shopping cart. (universal shopping cart, para. 0146)
AKBARPOUR MASHADI does not disclose:
automatically displaying the extracted information wherein the extracted information in the user interface for the plugin interface prior to the product being added to the electronic shopping cart.
ZICHERMAN discloses the following:
automatically displaying the extracted information (automatically, para. 0025) wherein the extracted information in the user interface for the plugin interface (browser plugin, (para. 0030, and fig. 1) prior (automatically detected when visiting product website) to the product being added to the electronic shopping cart; (Shopping cart, para. 0059).
It would be obvious to one of ordinary skill in the art to combine AKBARPOUR MASHADI / KIROVSKI’s method of disclosing a multi merchant shopping cart as a plugin of a browser to combine with ZICHERMAN’s method of disclosing displaying related product information in the plugin interface. KIROVSKI discloses of a plugin which scrapes the product information off the page. AKBARPOUR MASHADI / KIROVSKI and ZICHERMAN are web browser plugins to assist the shopper with products on webpages, as such would be obvious to combine because it would enhance the ability of AKVARPOUR MASHADI by comparing product pricing information from the other website merchants. (ZICHERMAN - para. 0006).

Regarding Claim 2, 18
AKBARPOUR MASHADI / ZICHERMAN  discloses of claim 1:
AKBARPOUR MASHADI discloses:
2. (Original) The method of claim 1, wherein the one or more wish lists include at least one default or system-defined wish list.  (system defined vault invitations and figure 20)

Regarding Claim 3, 19
AKBARPOUR MASHADI / ZICHERMAN  discloses of claim 1:
AKBARPOUR MASHADI discloses:
3. (Original) The method of claim 1, wherein the one or more wish lists include at least one user-defined wish list.  (vault, 0163)

Regarding Claim 4, 20
AKBARPOUR MASHADI / ZICHERMAN  discloses of claim 3:
AKBARPOUR MASHADI discloses:
4. (Original) The method of claim 3, wherein the user-defined wish list is created and named by the user.  (user defined vault lists . i.e. Christmas family Christmas friends, mom gifts)

Regarding Claim 5, 21
AKBARPOUR MASHADI / ZICHERMAN discloses of claim 1:
AKBARPOUR MASHADI discloses:
5. (Original) The method of claim 1, wherein at least one wish list may serve as a registry that other users are able to view and from which other users are able to purchase products.  (Gift registry, para. 0143)

Regarding Claim 6, 22
AKBARPOUR MASHADI / ZICHERMAN discloses of claim 1:
AKBARPOUR MASHADI discloses:
6. (Previously Presented) The method of claim 1, wherein in response to the user electing to save the product to any wish list in the electronic shopping cart, sending a save request from the electronic shopping cart to a shopping cart server.  (0163)

Regarding Claim 7, 23
AKBARPOUR MASHADI / ZICHERMAN discloses of claim 1:
AKBARPOUR MASHADI discloses:
7. (Previously Presented) The method of claim 1, wherein the electronic shopping cart is associated with a shopping service that provides a reward for purchases and wherein the method further comprises: determining a reward, if any, for each product displayed in the user interface for the electronic shopping cart;(VE, 202, para. 0170) displaying the reward in the user interface for the electronic shopping cart; in response to the user purchasing a product via the electronic shopping cart, crediting the user with the reward.  (Apply coupons , VE, para. 0058)

Regarding Claim 8, 24
AKBARPOUR MASHADI / ZICHERMAN discloses of claim 1:
AKBARPOUR MASHADI discloses:
8. (Original) The method of claim 1, further comprising: for each product displayed in the user interface, determining if any coupon applies to the product or the corresponding merchant; (Apply, para. 0176)in response to identifying one or more coupons applicable to the product, displaying coupon information in the user interface; and in response to the user purchasing the product, applying any identified coupons to the purchase.  (Apply, para. 0176)

Regarding Claim 9, 25

AKBARPOUR MASHADI discloses:
9. (Original) The method of claim 8, wherein determining if a coupon applies comprises: identifying any potentially-applicable coupons; and for each potentially-applicable coupon, initiating an online purchase transaction with the applicable merchant to identify any price savings related to the coupon, wherein the purchase transaction is terminated before completion of a purchase.  (Apply, para. 0176)

Regarding Claim 10, 26
AKBARPOUR MASHADI / ZICHERMAN discloses of claim 8:
AKBARPOUR MASHADI discloses:
10. (Original) The method of claim 8, wherein determining if a coupon applies comprises: identifying any potentially-applicable coupons; and sending an API request to a merchant to determine whether any potentially- applicable coupons may be used in the purchase transaction.  (API, coupons, para. 0127)

Regarding Claim 11, 27
AKBARPOUR MASHADI / ZICHERMAN discloses of claim 1:
AKBARPOUR MASHADI discloses:
11. (Previously Presented) The method of claim 1, wherein the automatically extracting information related to a product on the webpage supported by the electronic shopping cart and automatically displaying the extracted information step comprises extracting product information from the webpage supported by the  (automatically replaces product information, para. 0182)  normalizing the extracted information, and displaying the normalized information in the user interface.  (para. 0182)

Regarding Claim 12, 28
AKBARPOUR MASHADI / ZICHERMAN discloses of claim 1:
AKBARPOUR MASHADI discloses:
12. (Previously Presented) The method of claim 1, wherein the automatically extracting information related to a product on the webpage supported by the electronic shopping cart and automatically displaying the extracted information step comprises identifying an application programming interface (API, Para. 0127)
associated with the merchant shopping site, sending a request for product information on the webpage to the application programming interface, (API, Para. 0127) receiving the requested information, and displaying the requested information in the user interface for the electronic shopping cart.  (API, Para. 0127)

Regarding Claim 13, 29
AKBARPOUR MASHADI / ZICHERMAN discloses of claim 1:
AKBARPOUR MASHADI discloses:
13. (Previously Presented) The method of claim 1, wherein the shopping cart object is a software program embedded within the web browser. ( Para. 0164)

Regarding Claim 14, 30

AKBARPOUR MASHADI discloses:
14. (Original) The method of claim 1, wherein the shopping cart object is one of a bookmarklet, browser add-on (extension, 0144), browser extension(extension, 0144), browser widget, or toolbar.  

Regarding Claim 15, 31
AKBARPOUR MASHADI / ZICHERMAN discloses of claim 1:
AKBARPOUR MASHADI discloses:

15. (Original) The method of claim 1, wherein conducting a purchase transaction comprises: retrieving a user-saved address and payment information; providing said information to the merchant associated with the purchase transaction;(store credit card information, para. 028, para. 0063) receiving a purchase confirmation from the merchant; and communicating the purchase confirmation to the user.(orders recently purchased, fig. 25)

Claims 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pubs 20170148046 – Akbarpour Mashadi et al. in view of 20080091546 – KIROVSKI et al. hereinafter as KIROVSKI in further view of US PG Pubs 20060129463 – Zickerman et al. hereinafter as ZICKERMAN

Regarding Claim 32:
AKBARPOUR MASHADI discloses:

providing a shopping cart object (plugin / extension, para. 0078) within a web browser (Browser para. 0078) that provides access to an electronic shopping cart (universal shopping cart, para. 0079) for the shopping service, wherein the electronic shopping cart (universal shopping cart, para. 0079) can be used at a plurality of unrelated merchant shopping sites (para. 0091, fig. 11)  and wherein the shopping cart object remains within the web browser regardless of what website is displayed in the web browser; 
in response to a user selecting a visual representation of the shopping cart object (browser plug in para. 0182) from within the web browser, displaying a user interface for the electronic shopping cart in a new window, wherein the user is able to view the user interface for the electronic shopping cart without navigating the web browser to a new webpage (figure, 1 and 2);
in response to the user selecting the visual representation (browser plugin, para. 0169) while a webpage supported by the electronic shopping cart is displayed in the web browser, performing the following:
automatically extracting information (automatically replaces product information, para. 0182) related to a product on the webpage(figure 2) supported by the electronic shopping cart and automatically displaying the extracted information wherein the extracted information in the user interface for the electronic shopping cart 
enabling the user to either commence a purchase transaction(purchase, para. 0175) for the product via the electronic shopping cart(cart, para. 0175) or save the product in the electronic shopping cart for retrieval at a later time(vault, para. 0191), wherein the user 
enabling the user to purchase at one time, from the plurality of unrelated merchant shopping sites, (merchant 1, 2, 3, and fig. 3)a plurality of products saved to the electronic shopping cart,(vault, fig. 3) wherein for each product to be purchased, a purchase transaction is conducted, on behalf of the user, with the merchant associated with the merchant shopping site from which the user added the product to the electronic shopping cart.(cart, para. 0059) *** enabling is an intended use and carries little to no patentable weight***
AKBARPOUR MASHADI does not disclose:
automatically extracting information related to a product on the webpage supported plugin interface by scraping some or all of the product information from the webpage.
automatically displaying the extracted information wherein the extracted information in the user interface for the plugin interface prior to the product being added to the electronic shopping cart.
KIROVSKI discloses the following:
automatically (automatically, para. 0054) extracting information related to a product on the webpage ( extracting information , para. 0063) supported plugin interface (plug-in para. 0007, 0032) by scraping some or all of the product information from the webpage. (crawlers para. 0037)

It would be obvious to one of ordinary skill in the art to combine AKBARPOUR MASHADI’s method of disclosing a multi merchant shopping cart as a plugin of a browser to combine with KIROVSKI ‘s method 
ZICHERMAN discloses the following:
automatically displaying the extracted information (automatically, para. 0025) wherein the extracted information in the user interface for the plugin interface(browser plugin, (para. 0030, and fig. 1) prior (automatically detected when visiting product website) to the product being added to the electronic shopping cart; (Shopping cart, para. 0059).
It would be obvious to one of ordinary skill in the art to combine AKBARPOUR MASHADI / KIROVSKI’s method of disclosing a multi merchant shopping cart as a plugin of a browser to combine with ZICHERMAN’s method of disclosing displaying related product information in the plugin interface. KIROVSKI discloses of a plugin which scrapes the product information off the page. AKBARPOUR MASHADI / KIROVSKI and ZICHERMAN are web browser plugins to assist the shopper with products on webpages, as such would be obvious to combine because it would enhance the ability of AKVARPOUR MASHADI by comparing product pricing information from the other website merchants. (ZICHERMAN - para. 0006).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.H.T/Examiner, Art Unit 3681        
                                                                                                                                                                                                    /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681